Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-1153

MELISSA YOUNG, individually and on behalf
of others similarly situated,

       Plaintiff,

v.

FRONTIER AIRLINES, INC.,

       Defendant.


              PLAINTIFF’S CLASS ACTION COMPLAINT & JURY DEMAND


       Plaintiff Melissa Young (“Plaintiff”), individually and on behalf of all others similarly
situated, alleges the following on the investigation of her counsel and upon information and
belief, except as to Plaintiff’s allegations regarding her own actions which are based on personal
knowledge.
                                 NATURE OF THE ACTION

       1.      This is a class action lawsuit regarding Defendant Frontier Airlines, Inc.’s

(“Frontier” or “Defendant”) failure to provide full refunds to customers whose flights were

cancelled as a result of the coronavirus, or COVID-19.

       2.      Given the outbreak of the coronavirus, Defendant has cancelled a vast percentage

of their international and United States flights. However, Defendant has, to date, refused to issue

refunds for flights that Defendant cancelled.

       3.      The United States Department of Transportation (“DOT”) has “issued an

Enforcement Notice clarifying, in the context of the 2019 Novel Coronavirus (COVID-19)


                                                1
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 2 of 23




public health emergency, that U.S. and foreign airlines remain obligated to provide a prompt

refund to passengers for flights to, within, or from the United States when the carrier cancels

the passenger’s scheduled flight or makes a significant schedule change and the passenger

chooses not to accept the alternative offered by the carrier. The obligation of airlines to provide

refunds, including the ticket price and any optional fee charged for services a passenger is unable

to use, does not cease when the flight disruptions are outside of the carrier’s control (e.g., a result

of government restrictions).”1 Indeed, the DOT’s Enforcement Notice makes perfectly clear that

offering “vouchers or credits for future travel” is not an adequate or appropriate substitute for

airlines’ obligations to offer refunds for cancelled flights.2

          4.   Frontier is a low-cost airline and among the largest airlines in the United States.

In 2019, Frontier carried over 21 million passengers.3 Frontier’s business was disrupted as a

result of government-mandated restrictions on travel in response to the coronavirus.4




1
 DEP’T OF TRANSP., U.S DEPARTMENT OF TRANSPORTATION ISSUES ENFORCEMENT NOTICE
CLARIFYING AIR CARRIER REFUND REQUIREMENTS, GIVEN THE IMPACT OF COVID-19 (Apr. 3,
2020), https://www.transportation.gov/briefing-room/us-department-transportation-issues-
enforcement-notice-clarifying-air-carrier-refund (last accessed Apr. 10, 2020) (hereinafter “DOT
NOTICE”) (emphasis added).
2
    See id.
3
 DEP’T OF TRANSP., FRONTIER AIRLINES TRANSPORTATION STATISTICS,
https://www.transtats.bts.gov/carriers.asp?Carrier=F9 (last accessed Apr. 22, 2020).
4
  Susan Glaser, Frontier Airlines Cuts 90% of Capacity, Flying Only to Orlando from Cleveland
Hopkins in April, CLEVELAND.COM, Apr. 1, 2020,
https://www.cleveland.com/business/2020/04/frontier-airlines-cuts-90-of-capacity-flying-only-
to-orlando-from-cleveland-hopkins-in-april.html (last accessed Apr. 22, 2020).



                                                   2
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 3 of 23




          5.    Defendant Frontier announced in April 2020 that it is “cutting more than 90% of

flight capacity nationwide in April” and expects to only “be in a position to gradually build flight

capacity back up to as much as 35% in May.”5

          6.    Plaintiff, like many other travelers, was scheduled to fly with Frontier on a round-

trip between Myrtle Beach, South Carolina, and New York, New York.

          7.    Plaintiff’s flight was cancelled by Frontier due to the coronavirus travel

restrictions.

          8.    After receiving the cancellation e-mail, Plaintiff immediately requested a cash

refund from Frontier. A Frontier customer service representative informed Plaintiff that she

would receive said refund. However, the refund never came.

          9.    After waiting two weeks, Plaintiff called Frontier to check on the status of her

refund. A Frontier customer service representative told her that Plaintiff was never promised a

cash refund and would only be receiving a travel voucher.

          10.   Frontier was required by the DOT Enforcement Notice to provide Plaintiff a

prompt refund when Frontier cancelled her flight.

          11.   Frontier also represents in its Contract of Carriage that “In the occurrence of a

force majeure event, Frontier may cancel, divert, or delay any flight without liability except to

provide a refund for the unused portion of the ticket.”6




5
    Id.
6
 FRONTIER CONTRACT OF CARRIAGE § 18.B, https://www.flyfrontier.com/legal/contract-of-
carriage/ (last accessed Apr. 22, 2020) (emphasis added).



                                                  3
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 4 of 23




          12.    Plaintiff requested a refund from Frontier, which never came. Further, upon

information and belief, Plaintiff would not have been able to get a cash refund, as Frontier is

only offering credits.

          13.    Frontier’s acts are in violation of the DOT’s Enforcement Notice, which requires

airlines to provide “a prompt refund to passengers . . . when their carrier cancels the passenger’s

scheduled flight.”7 The DOT Enforcement Notice applies to “U.S. and foreign airlines.”8

          14.    Frontier’s consumers have excoriated Frontier’s refusal or failure to provide its

customers with refunds. For instance, like Plaintiff, customers on the website tripadvisor.com

have stated:

          April 20, 2020 Review:9




          April 17, 2020 Review:




7
    DOT NOTICE
8
    Id.
9
 FRONTIER REVIEWS, TRIPADVISOR, https://www.tripadvisor.com/Airline_Review-d8729213-
Reviews-Frontier-Airlines.html#REVIEWS (last accessed April 22, 2020).


                                                  4
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 5 of 23




//

//

//

April 17, 2020 Review:10




April 16, 2020 Review:




10
  FRONTIER REVIEWS, TRIPADVISOR, https://www.tripadvisor.com/Airline_Review-d8729213-
Reviews-or5-Frontier-Airlines.html#REVIEWS (last accessed April 22, 2020).



                                           5
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 6 of 23




April 16, 2020 Review:




      April 16, 2020 Review:

      April 14, 2020 Review:11




11
  FRONTIER REVIEWS, TRIPADVISOR, https://www.tripadvisor.com/Airline_Review-d8729213-
Reviews-or10-Frontier-Airlines.html#REVIEWS (last accessed April 22, 2020).



                                           6
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 7 of 23




     April 12, 2020 Review:




     April 11, 2020 Review:




                                    7
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 8 of 23




      April 9, 2020 Review:12




      April 7, 2020 Review:




12
  FRONTIER REVIEWS, TRIPADVISOR, https://www.tripadvisor.com/Airline_Review-d8729213-
Reviews-or15-Frontier-Airlines.html#REVIEWS (last accessed April 22, 2020).



                                           8
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 9 of 23




      April 5, 2020 Review:13




      March 2020 Review:14




13
  FRONTIER REVIEWS, TRIPADVISOR, https://www.tripadvisor.com/Airline_Review-d8729213-
Reviews-or20-Frontier-Airlines.html#REVIEWS (last accessed April 22, 2020).
14
  FRONTIER REVIEWS, TRIPADVISOR, https://www.tripadvisor.com/Airline_Review-d8729213-
Reviews-or25-Frontier-Airlines.html#REVIEWS (last accessed April 22, 2020).



                                           9
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 10 of 23




       15.     Plaintiff brings this action on behalf of herself and the Class and Subclass for

equitable relief and to recover damages and restitution for: (i) unjust enrichment, (ii) conversion,

(iii) fraud, (iv) breach of contract, (v) money had and received, (vi) violation of New York

General Business Law (“GBL”) § 349, and (vii) violation of New York GBL § 350.

                                             PARTIES

       16.     Plaintiff Melissa Young is a citizen of the State of South Carolina and resides in

Myrtle Beach, South Carolina. In March 2020, Plaintiff purchased tickets directly from Frontier

for a round-trip flight between Myrtle Beach, South Carolina, and Long Island, New York.

Plaintiff was to depart for New York on May 19, 2020, and to return to South Carolina on May

24, 2020. Plaintiff was to fly with her husband and son and paid a total price of approximately

$254.00 for both flights. However, the flight was cancelled by Frontier on March 19, 2020 due

to the coronavirus, COVID-19. In the cancellation e-mail to Plaintiff, Frontier did not give

Plaintiff the option to request a cash refund. Instead, Frontier only gave Plaintiff the option to

change her flight or receive a travel voucher. On March 19, 2020, Plaintiff called Frontier to

request a cash refund, and was informed she would receive a cash refund. However, the refund

never came. After two weeks, Plaintiff again called Frontier to check on the status of her refund.

This time though, she was told she was never offered a cash refund, nor would she be offered a

cash refund, and could only receive a travel voucher.

       17.     At the time that Plaintiff purchased her tickets, she understood that she would be

entitled to a refund from Frontier if her flight was cancelled. However, Plaintiff was deceived by

Frontier regarding her right to a refund. Had Plaintiff been aware or had Defendant disclosed

that she would not be entitled to a refund for cancelled flights, she would not have booked




                                                 10
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 11 of 23




through Frontier, and would have used a different airline and/or booking company, one that

would have refunded money for cancelled flights.

        18.     Defendant Frontier Airlines, Inc. is a corporation organized under the laws of the

State of Colorado with a principal place of business at 4545 Airport Way, Denver, Colorado

80239. Defendant Frontier conducts substantial business throughout the United States, including

in the State of New York.

                                  JURISDICTION AND VENUE
        19.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005, because at least one

member of the Class, as defined below, is a citizen of a different state than Defendant, there are

more than 100 members of the Class, and the aggregate amount in controversy exceeds

$5,000,000 exclusive of interest and costs.

        20.     This Court has personal jurisdiction over this action because Defendant maintains

its principal place of business in this District.

        21.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendant

maintains its principal place of business in this District.

                                 CLASS ACTION ALLEGATIONS
        22.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23, on

behalf of the following Class:

        All persons in the United States who purchased tickets for travel on a Frontier flight
        scheduled to operate to, from, or within the United States whose flights were
        cancelled or were subject to a significant schedule change and not refunded.




                                                    11
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 12 of 23




        23.     Plaintiff also seeks to represent a subclass of all members of the Class who

purchased the relevant tickets and whose flight was destined for or departing from New York

(the “Subclass”).

        24.     Subject to additional information obtained through further investigation and

discovery, the foregoing definition of the Class and Subclass may be expanded or narrowed by

amendment to the complaint or narrowed at class certification.

        25.     Specifically excluded from the Class and Subclass are Defendant, Defendant’s

officers, directors, agents, trustees, parents, children, corporations, trusts, representatives,

employees, principals, servants, partners, joint ventures, or entities controlled by Defendant, and

their heirs, successors, assigns, or other persons or entities related to or affiliated with Defendant

and/or Defendant’s officers and/or directors, the judge assigned to this action, and any member

of the judge’s immediate family.

        26.     Numerosity. The members of the proposed Class and Subclass are

geographically dispersed throughout the United States and are so numerous that individual

joinder is impracticable. Upon information and belief, Plaintiff reasonably estimates that there

are hundreds of thousands of individuals that are members of the proposed Class and Subclass.

Although the precise number of proposed members is unknown to Plaintiff, the true number of

members of the Class and Subclass is known by Defendant. Class and Subclass members may

be notified of the pendency of this action by mail and/or publication through the distribution

records of Defendant and third-party retailers and vendors.

        27.     Typicality. The claims of the representative Plaintiff are typical of the claims of

the Class and Subclass in that the representative Plaintiff, like all members of the Class and




                                                  12
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 13 of 23




Subclass, paid for a Frontier flight that was cancelled, and did not receive a refund for the

cancelled flight or for any consequential damages and cancelations caused by the original

cancelled flight. The representative Plaintiff, like all members of the Class and Subclass, has

been damaged by Defendant’s misconduct in the very same way as the members of the Class and

Subclass. Further, the factual bases of Defendant’s misconduct are common to all members of

the Class and Subclass and represent a common thread of misconduct resulting in injury to all

members of the Class and Subclass.

       28.     Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and Subclass and predominate over

any questions affecting only individual members of the Class and Subclass. These common

legal and factual questions include, but are not limited to, the following:

       (a)     Whether Frontier failed to refund purchasers of cancelled flights and the

               consequential damages caused thereby;

       (b)     Whether Frontier falsely represented that customers whose flights were cancelled

               would receive a cash refund for cancelled flights;

       (c)     Whether Frontier violated Colorado and New York’s consumer protection laws;

       (d)     Whether Frontier is liable to Plaintiff and the Class and Subclass for unjust

               enrichment;

       (e)     Whether Frontier unlawfully converted money from Plaintiff and members of the

               Class and Subclass; and

       (f)     Whether Plaintiff and the Class and Subclass are entitled to damages, restitution,

               equitable, injunctive, compulsory, or other relief.




                                                 13
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 14 of 23




       29.     Adequacy of Representation. Plaintiff will fairly and adequately protect the

interests of the Class and Subclass. Plaintiff has retained counsel who are highly experienced in

complex consumer class action litigation, and Plaintiff intends to vigorously prosecute this action

on behalf of the Class and Subclass. Plaintiff has no interests that are antagonistic to those of the

Class and Subclass.

       30.     Superiority. A class action is superior to all other available means for the fair

and efficient adjudication of this controversy. The damages or other financial detriment suffered

by members of the Class and Subclass is relatively small compared to the burden and expense of

individual litigation of their claims against Defendant. It would, thus, be virtually impossible for

members of the Class and Subclass, on an individual basis, to obtain effective redress for the

wrongs committed against them. Furthermore, even if members of the Class and Subclass could

afford such individualized litigation, the court system could not. Individualized litigation would

create the danger of inconsistent or contradictory judgments arising from the same set of facts.

Individualized litigation would also increase the delay and expense to all parties and the court

system from the issues raised by this action. By contrast, the class action device provides the

benefits of adjudication of these issues in a single proceeding, economies of scale, and

comprehensive supervision by a single court, and presents no unusual management difficulties

under the circumstances.

       31.     In the alternative, the Class and Subclass may also be certified because:

               (a) the prosecution of separate actions by individual members of the
                   Class and Subclass would create a risk of inconsistent or varying
                   adjudication with respect to individual members of the Class and
                   Subclass that would establish incompatible standards of conduct for
                   the Defendant;




                                                 14
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 15 of 23




                (b) the prosecution of separate actions by individual members of the
                    Class and Subclass would create a risk of adjudications with respect
                    to them that would, as a practical matter, be dispositive of the
                    interests of other members of the Class and Subclass not parties to
                    the adjudications, or substantially impair or impede their ability to
                    protect their interests; and/or

                (c) Defendant has acted or refused to act on grounds generally
                    applicable to the Class and Subclass as a whole, thereby making
                    appropriate final declaratory and/or injunctive relief with respect to
                    the members of the Class and Subclass as a whole.

                                      CAUSES OF ACTION

                                            COUNT I
                                        Unjust Enrichment

       32.      Plaintiff incorporates and realleges each preceding paragraph as though fully set

forth herein.

       33.      Plaintiff brings this claim on behalf of herself and members of the Class and

Subclass.

       34.      Plaintiff and the Class and Subclass conferred a benefit on Defendant in the form

of monies paid to purchase airline tickets for flights that were later cancelled or subject to a

significant schedule change by Frontier.

       35.      Defendant has knowledge of these benefits.

       36.      Defendant voluntarily accepted and retained this benefit. Defendant voluntarily

retained the benefit of the purchase price of the tickets in addition to consequential damages

resulting from the cancelation (such as the customer having to cancel the return flight).

       37.      Because this benefit was obtained unlawfully, namely by selling airline tickets for

flights that were later cancelled by Frontier, it would be unjust and inequitable for the Defendant

to retain it without paying the value thereof.



                                                 15
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 16 of 23




                                            COUNT II
                                            Conversion

       38.      Plaintiff incorporates and realleges each preceding paragraph as though fully set

forth herein.

       39.      Plaintiff brings this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       40.      Plaintiff and members of the Class and Subclass have an ownership right to the

monies paid for the tickets for cancelled flights sold by Defendant, as well as for the

consequential damages resulting therefrom.

       41.      Defendant has wrongly asserted dominion over the payments illegally diverted to

them for the cancelled flights, and consequential damages resulting therefrom. Defendant has

done so every time that Plaintiff and members of the Class and Subclass paid to purchase a ticket

for a flight that was later cancelled or subject to a significant schedule change by Frontier.

       42.      As a direct and proximate cause of Defendant’s conversion, Plaintiff and

members of the Class and Subclass suffered damages in the amount of the payments made for

each time they purchased a ticket for a flight that was cancelled or subject to a significant

schedule change by Frontier, and in the amount of consequential damages resulting therefrom.

                                            COUNT III
                                              Fraud

       43.      Plaintiff incorporates and realleges each preceding paragraph as though fully set

forth herein.

       44.      Plaintiff brings this claim on behalf of herself and members of the Class and

Subclass.




                                                 16
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 17 of 23




          45.   As discussed above, Defendant falsely misrepresented that costs paid for

cancelled flights would be refunded. Despite these representations, Defendant failed to refund

moneys paid by Plaintiff and members of the Class and Subclass.

          46.   Defendant knew they would not reimburse customers for cancelled flights, but

nevertheless continued to make knowingly false representations about refunds. In short, the false

and misleading representations and omissions were made with knowledge of their falsehood.

          47.   The false and misleading representations and omissions were made by Defendant,

upon which Plaintiff and members of the Class and Subclass reasonably and justifiably relied,

and were intended to induce and actually induced Plaintiff and members of the Class and

Subclass to purchase airline tickets from Defendant.

          48.   The fraudulent actions of Defendant caused damage to Plaintiff and members of

the Class and Subclass, who are entitled to damages and other legal and equitable relief as a

result.

          49.   As a result of Defendant’s willful and malicious conduct, punitive damages are

warranted.

                                          COUNT IV
                                       Breach of Contract

          50.   Plaintiff incorporates and realleges each preceding paragraph as though fully set

forth herein.

          51.   Plaintiff brings this claim on behalf of herself and members of the Class and

Subclass.

          52.   Defendant entered into contracts with Plaintiff and members of the Class and

Subclass to provide services in the form of flights in exchange for a set amount of money.



                                                17
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 18 of 23




        53.     Defendant has breached these contracts by retaining Plaintiff and Class and

Subclass members’ ticket prices while not providing flight services.

        54.     Plaintiff and members of the Class and Subclass have suffered an injury through

the payment of money for tickets while not receiving services in return.

                                          COUNT V
                                    Money Had And Received

        55.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

        56.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and Subclass against Defendant.

        57.     Defendant received money in the form of airline ticket fees that was intended to

be used for the benefit of Plaintiff and the Class and Subclass.

        58.     Those airline ticket fees were not used for the benefit of Plaintiff and the Class

and Subclass, and Defendant has not given back or refunded the wrongfully obtained money and

airline ticket fees to Plaintiff and the Class and Subclass.

        59.     Defendant obtained roughly money in the form of airline ticket fees that was

intended to be used to provide flights for Plaintiff and the Class and Subclass. However,

Defendant has retained all of the airline ticket fees while cancelling its flights that Plaintiff and

members of the Class and Subclass were supposed to be passengers on.

        60.     Plaintiffs incorporate by reference the allegations in the preceding paragraphs as

if fully set forth herein.




                                                  18
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 19 of 23




                                        COUNT VI
                      Violation Of New York General Business Law § 349
                                 (On Behalf Of The Subclass)

       61.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       62.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Subclass against Defendant.

       63.     New York’s General Business Law § 349 prohibits deceptive acts or practices in

the conduct of any business, trade, or commerce.

       64.     In its sale of goods and services throughout the State of New York, Defendant

conducts business and trade within the meaning and intendment of New York’s General

Business Law § 349.

       65.     Plaintiff and members of the Subclass are consumers who purchased products

from Defendant for their personal use.

       66.     By the acts and conduct alleged herein, Defendant has engaged in deceptive,

unfair, and misleading acts and practices, which include, without limitation, misrepresenting that

Defendant would refund the price of a passenger’s flight tickets if Defendant cancelled the

passenger’s flight.

       67.     The foregoing deceptive acts and practices were directed at consumers.

       68.     The foregoing deceptive acts and practices are misleading in a material way

because they fundamentally misrepresent the characteristics and quality of Defendant’s flight

tickets to induce consumers to purchase the same.




                                                19
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 20 of 23




       69.     By reason of this conduct, Defendant engaged in deceptive conduct in violation of

New York’s General Business Law.

       70.     Defendant’s actions are the direct, foreseeable, and proximate cause of the

damages that Plaintiff and members of the Subclass have sustained from having paid for and

used Defendant’s products.

       71.     As a result of Defendant’s violations, Plaintiff and members of the Subclass have

suffered damages because: (a) they would not have purchased the flight tickets on the same

terms if they knew Defendant would not issue cash refunds upon cancelling the flights of

Plaintiff and members of the Subclass; and (b) Defendant’s flight tickets do not have the

characteristics, uses, benefits, or qualities as promised.

       72.     On behalf of herself and other members of the Subclass, Plaintiff seeks to recover

her actual damages or fifty dollars, whichever is greater, three times actual damages, and

reasonable attorneys’ fees.

                                     COUNT VII
                   Violation Of New York General Business Law § 350
                              (On Behalf Of The Subclass)

       73.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       74.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Subclass against Defendant.

       75.     New York’s General Business Law § 350 prohibits false advertising in the

conduct of any business, trade, or commerce.




                                                  20
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 21 of 23




          76.    Pursuant to said statute, false advertising is defined as “advertising, including

labeling, of a commodity … if such advertising is misleading in a material respect.”

          77.    Based on the foregoing, Defendant has engaged in consumer-oriented conduct

that is deceptive or misleading in a material way which constitutes false advertising in violation

of Section 350 of New York’s General Business Law.

          78.    Defendant’s false, misleading, and deceptive statements and representations of

fact were and are directed towards consumers.

          79.    Defendant’s false, misleading, and deceptive statements and representations of

fact were and are likely to mislead a reasonable consumer acting reasonably under the

circumstances.

          80.    Defendant’s false, misleading, and deceptive statements and representations of

fact have resulted in consumer injury or harm to the public interest.

          81.    As a result of Defendant’s false, misleading, and deceptive statements and

representations of fact, Plaintiff and the Subclass have suffered and continue to suffer economic

injury.

          82.    As a result of Defendant’s violations, Plaintiff and members of the Subclass have

suffered damages due to said violations because: (a) they would not have purchased the flight

tickets on the same terms if they knew Defendant would not issue cash refunds upon cancelling

the flights of Plaintiff and members of the Subclass; and (b) Defendant’s flight tickets do not

have the characteristics, uses, benefits, or qualities as promised.




                                                  21
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 22 of 23




        83.     On behalf of herself and other members of the Subclass, Plaintiff seeks to recover

her actual damages or five hundred dollars, whichever is greater, three times actual damages, and

reasonable attorneys’ fees.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests, individually and on behalf of the alleged
Class and Subclass, that the Court enter judgment in their favor and against Defendant as
follows:
        (a)     An Order certifying the proposed Class and Subclass and appointing Plaintiff and

                her Counsel to represent the Class and Subclass;

        (b)     An Order requiring Defendant to immediately issue refunds to Plaintiff and

                members of the Class and Subclass for the cost of cancelled tickets, any

                cancellation fees, and consequential damages resulting therefrom;

        (c)     An Order of disgorgement of wrongfully obtained profits;

        (d)     An award of compensatory, statutory, and punitive damages, in an amount to be

                determined;

        (e)     An award of reasonable attorneys’ fees costs and litigation expenses, as allowable

                by law;

        (f)     Interest on all amounts awarded, as allowed by law; and

        (g)     Such other and further relief as this Court may deem just and proper.

                                    JURY TRIAL DEMANDED

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all issues in this action so triable as of right.




                                                    22
Case 1:20-cv-01153-PAB Document 1 Filed 04/23/20 USDC Colorado Page 23 of 23




Dated: April 23, 2020


/s/ Scott A. Kamber
Scott A. Kamber (CO Bar # 51857)
Michael Aschenbrener (CO Bar #51687)
KamberLaw, LLC
201 Milwaukee Street, Suite 200
Denver, Colorado 80206
Telephone: (212) 920-3072
Email: skamber@kamberlaw.com
        masch@kamberlaw.com

Yeremey Krivoshey (Admission Forthcoming)
Bursor & Fisher, P.A.
1990 North California Blvd., Suite 940
Walnut Creek, CA 94596
Telephone: (925) 300-4455 / Fax: (925) 407-2700
Email: ykrivoshey@bursor.com

Andrew J. Obergfell (Admission Forthcoming)
Max S. Roberts (Admission Forthcoming)
Bursor & Fisher, P.A.
888 Seventh Avenue, Third Floor
New York, NY 10019
Telephone: (646) 837-7150
Facsimile: (212) 989-9163
Email: aobergfell@bursor.com
       mroberts@bursor.com

Attorneys for Plaintiff and the Putative Class




                                                 23
